Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 1 of 15   PageID 1
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 2 of 15   PageID 2
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 3 of 15   PageID 3
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 4 of 15   PageID 4
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 5 of 15   PageID 5
    Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 6 of 15   PageID 6




1
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 7 of 15   PageID 7
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 8 of 15   PageID 8
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 9 of 15   PageID 9
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 10 of 15   PageID 10
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 11 of 15   PageID 11
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 12 of 15   PageID 12
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 13 of 15   PageID 13
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 14 of 15   PageID 14
Case 2:19-cv-02876-SHL-dkv Document 1 Filed 12/20/19 Page 15 of 15   PageID 15
